[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
RULING ON DEFENDANTS' MOTION TO STRIKE
Defendants' Motion to Strike dated July 14, 1993 is:
Denied as to First Count of the complaint;
    Granted as to the Second and Third Counts of the complaint.
Said Counts Second and Third failed to plead a violation of public policy where, as here, the pleadings make out an employment agreement terminable at will. (See Carbone v. Richfield Co.,204 Conn. 460, 467).
JULIUS J. KREMSKI STATE TRIAL REFEREE